Title: John H. B. Latrobe to Charles Carroll Harper, 4 August 1832
From: Latrobe, John H. B.
To: Harper, Charles Carroll


                        
                            
                                Dear Charles:
                            
                            
                                
                                    Charlottesville,
                                
                                Saturday Night, August 4, 1832
                            
                        
                        Here I am continuing my helter skelter letter.
                        Mr. Madison resides about five miles from the Court House, among the Southwest mountains, and upon the slope
                            of one of them. You leave the piedmont road about a mile from Montpelier and, turning to the left, pass through a dense
                            forest for a considerable distance and until you descry at the end of a straight alley in the wood a high red gate, hung
                            upon white posts. Entering this, you find yourself in a clearing, surrounded on all sides by the forest, and perhaps a
                            quarer of a mile in diameter. Close against the opposite woods, you see the mansion of Mr. Madison, a double two story
                            building of brick with low wings, and having a portico as high as the roof with four columns of the Roman, Doric or Tuscan
                            order, and a pediment of about the same proportions as that of Nevin’s Church. The whole design is in bad taste, yet
                            sufficiently imposing. You now pass through a very large field, lying in fallow at this time, and showing here and there
                            huge splotches of the dark red soil common to this whole region of country. Another red gate admits you into the
                            plantation, which more immmediately belongs to the establishment. Stoppping at a small gate in a very handsome paling, you
                            ascend the gravel walk and find yourself under the portico of Montpelier. To the right an avenue of trees is terminated by
                            a temple of six Tuscan columns, and to the left, peeping through the foliage near the house, you catch a glimpse at some
                            distance of the estate. Well now, I hope you see Montpelier in your mind’s eye.
                        I handed my letter from my mother to Mrs. Madison to the servant and was ushered into the drawing room. En attendant, let us look around it. Its walls are covered with paintings, save where two
                            immense mirrors on the side at which you enter conceal large porticos. Here are Stuart’s portraits of Mr. and Mrs.
                            Madison, and one of his very best of Mr. Jefferson; also a copy by him of his original portrait of Washington; a very good
                            head of the elder Adams by Trumbull; and numerous paintings, some quite large, procured by Paine Todd, when he was in
                            Europe. Numerous small busts in terra cotta of distinguished men are upon the mantle piece and along the cornice of the
                            principal door in the apartment; and under one of the looking glasses there is the finest statue in bronze of Napoleon at
                            Elba, with the figure of Icarus upon the pedestal, that I have ever seen. Another statue of Napoleon, the same, but very
                            small, is in a less distinguished situation. In the centre of the mantlepiece there is a bronze statue of Louis XVIII, the
                            upper part of which comes off and discloses the small Napoleon I speak of--the whole is a capital caricature. The various
                            books he presented to Mr. Madison, one containing a collection of American medals, lie about the drawing room. A piano is
                            in one recess; an electrical machine occupies a corner; and sofas, chaises, lounges, a rich French carpet, and handsome
                            chairs complete the furniture. To the right is a very broad passage with a waxed floor, wainscoted and hung with paintings
                            of various merits and demerits. Another apartment, into which you get a glimpse from the drawing room, on the other side
                            of the passage, contains a collection of casts, chiefly busts, many of which are very good--as Joel Barlow, Paul Jones,
                            Clay, Mr. Madison himself, and John Quincy Adams. But Mrs Madison had made her appearance, and I must defer the
                            gratification of my curiosity in the paintings and knick-knacks until another time.
                        My recollection of Mrs. Madison’s appearance have always been very distinct; for she was considered like my
                            mother some sixteen or twenty years ago, and when she entered the room it seemed to me as though I had parted with her
                            only yesterday--so little had time been able to change her personal appearance--not a wrinkle, no alteration in her
                            complexion, no difference in her walk. She had escaped unscathed as the spoiler passed; and Stuart’s portrait, more than
                            twenty years old, might still be judged without injustice to it, by comparison, with the original. A lady’s age may not
                            always be told, but Mrs. Madison was between sixty and seventy. I speak knowingly, for her son is my informant.
                        Upon my enquiring after Mr. Madison’s health, she told me that he had that day for the first time for twelve
                            months ridden out, with especial benefit to him, and soon after she led the way to the room which he occupies on the
                            eastern wing of the building. I remember Mr. Madison well, and recalled the image of a small, thin gentlemanly looking man
                            in a full suit of black, with a head inclining to be bald, and hair neatly arranged and whitened by time, and the powder
                            that he was accustomed to wear. But sixteen years had wrought here a change as if time, vexed at the little impression he
                            could make upon the wife, had dealt towards the husband with a hand of no ordinary force and with double energy.
                        Mr. Madison was lying upon a French bed, supported by pillows, a white cap drawn down to his eyebrows, and a
                            white flannel dressing gown wrapt around his attenuated form. His face was extremely emaciated, and his eyes rested in
                            their orbits with a quiet and almost dull inexpressiveness. Mrs. Madison mentioned my name, and, extending his hand to me,
                            he gave warm and welcome greeting in a voice, whose clearness, strength and readiness astonished me, where I had expected
                            from his general appearance but feeble and inarticulate tones. I seated myself on a chair at his bedside and the
                            conversation was confined at first to ordinary topics on such occasions. One thing led to another, however, and dinner
                            time arrived long before I expected it. Dinner was served in the room adjoining Mr. Madison’s in very handsome style, Mrs.
                            Madison, Paine Todd, her son, a niece of hers, Anne Paine, a child quite, and myself sitting down to it. Rarely have I
                            drunk finer wine. After dinner Mr. Madison, who sees the table from where he lies, called me to him, and the conversation
                            which dinner interrupted was resumed and continued until half past nine. I made several movements to leave his bedside,
                            saying I feared that he fatigued himself, but he would not hear of it, replying that his lungs were the strongest part of
                            him that was left; and I continued, therefore, with him until his usual hour of retiring for the night. I had proposed
                            when I left the Court House to return there at night, but having been kindly pressed to remain until the next day, I
                            dismissed my Jehu, and took up my quarters in an immense room fitted up with great taste and abounding in comforts. This
                            morning I was up betimes, and, having commenced the day by getting a confounded hoist upon the waxed and dry rubbed floor,
                            strolled about until breakfast time, after which Mr. Madison again called me to his bedside, and conversed until it was
                            time for me to leave Montpelier to meet the stage that was to take me to Charlottesville. I was furnished with a horse,
                            and Mr. Todd accompanied me to the Court House.
                        This visit was worth all the fatigue of a much longer journey. Mr. Madison was excited by feeling that he was
                            in better health than he had been for a long time, and spoke freely and fluently upon all the subjects of interest which
                            now agitate the country. Once he laughingly suggested that nothing he said would get into the newspapers through me, as
                            had been the case sometimes with his remarks to others who had visited him. He takes a deep interest in what is going on
                            in the world, and is very fully posted as to facts. I could fill a quire with my recollections of what he said, but such
                            is not my purpose. He spoke much of Colonization; took an interest in hearing what Maryland had done; regretted that the
                            interest excited in the Virginia legislature at its last session seemed in a great degree to have died away, but
                            considered that the scheme must and would go on. The journey of the Landers, Sparks, Denham and Clapperton were mentioned
                            by him in a manner, too, which showed that he had reflected much upon the subject. Then came the present condition of
                            Virginia; that led to the past, and reminiscenses of earlier times flowed fast from his lips. The Virginia Charter, as
                            modified by the increase among and beyond the mountains, furnished interesting matter for remark; the late convention,
                            details respecting it, that have not found their way to the public; his own motive for becoming a member of it, his
                            relations during it with his constituents, many of which were singular and deeply interesting; Governor Giles, John
                            Randolph, Mr. Monroe, the Chief Justice, were all mentioned; also many names of less note, such as Brown, Johnson,
                            McDowell, Watkins, etc. Then we got upon nullification; then the bank and the veto; the tariff; the Constitution and its
                            construction; the most interesting part of the conversation by the way, was the causes of the depression in the South; the
                            result of the threatened declaration of the Legislature of South Carolina, nullifying the revenue laws. Then Mr. Madison
                            turned the conversation to internal improvement, and made many and minute inquiries about the railroad in Maryland, and
                            went into an examination of the probable results of the systems of New York, Pennsylvania and Maryland upon each other,
                            when completed. Literary subjects followed, and he spoke of Defoe’s works, and asked many questions about Kennedy, author
                            of ’Swallow Barn.’ Occasionally during his conversation he would laugh heartily and throughout spoke with spirit and
                            relish. Of course, I was but a listener, except when questioned, or when I wanted to give a particular direction to his
                            remarks. His sketches of individuals were very happy. Pinkney he talked about much, Mr. Jay, Sam Chase, Daniel Dulany,
                            Patrick Henry, your father, and others. He dwelt a good deal upon the events of the late war, and gave me a most
                            interesting description of Paul Jones, and vindicated his memory from the common errors respecting his life and habits. He
                            spoke, too, of the fine arts, though without pretense, chiefly confining himself to the statues and portraits of
                            Washington. He asked me many questions about people now active in the world, whom I had seen; a great many about Taney,
                            whom he got me to describe, and whose opinions he enquired much about. He asked me what General Harper’s son was doing,
                            whom you had married, whether you promised anything, what were your occupations, remarking that ’history, politics and
                            political economy were apt studies to fit one for place and authority.’ He then asked what your family consisted of, that
                            is, whether you had brothers and sisters, and I beg you to tell Emily that I have had the honor of expressing my best, so
                            far as I was competent to the task, in portraying her image to the mind’s eye of my auditors. They both asked very kindly
                            after your mother, as an old acquaintance. And thus, Charles, I whiled away my time at Montpelier, and could I always have
                            such opportunity of playing listener, talker as I am, I would give up talking. I have passed, at all events, one agreeable
                            and most instructive day on my journeying, and have got new material for thought, and I hope some valuable lessons for
                            action from the lips of one who must soon pass away--one of the fathers of the land. 
                        Note--by J.H.B. Latrobe years after: 
                        "It was in the course of this conversation that Mr. Madison said the Constitution had two enemies--one that
                            would stretch it to death, and one that would squeeze it to death."
                        
                            
                                
                            
                        
                    